DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 & 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Chu et al. (US  20150362165).
Regarding claim 1, Chu discloses that a lamp, comprising:
a substrate 19 (Fig. 2A & 39);
a plurality of semiconductor light-emitting devices 11 disposed on the substrate 19 (Fig. 2A & 39);
a flat layer (Isolation layer) formed between the plurality of semiconductor light-emitting devices 11 (Fig. 39); 
a spacer 18 disposed between the substrate and the flat layer; and 
air gaps (para. 0167) disposed between each semiconductor light-emitting device 11 and the spacer 18 (Fig. 2A & 39).
Reclaim 2, Chu discloses that the air gap surrounds a periphery of each of the plurality of semiconductor light-emitting devices (Fig. 2A or 39, air gap is enclosed by spacer (polymer)).

a metal solder layer 19 or 15 disposed between the wiring electrode 14 and each semiconductor light-emitting device 11, wherein the air gap 18 (enclosed by polymer) is disposed on the wiring electrode and surrounds a periphery of the metal solder layer (Fig. 2A & 39).
Reclaim 4, Chu discloses that a part of each of the plurality of semiconductor light-emitting devices is surrounded by the flat layer isolation layer (Fig. 39), and wherein another part of each of the plurality of semiconductor light-emitting devices is surrounded by the air gap (Fig. 39).
Reclaim 5, Chu discloses that each of the plurality of semiconductor light-emitting devices is entirely surrounded by the flat layer, and wherein the air gap surrounds the metal solder layer (Fig 2A or 39).
Reclaim 6, Chu discloses that the flat layer comprises:
a first region that surrounds the plurality of the semiconductor light-emitting devices; and
a second region that surrounds the first region, and wherein the air gap is disposed between the first region and the substrate (Fig 2A or 39).
Reclaim 7, Chu discloses that the spacer 18 is provided at a boundary between the first region and the second region, and wherein the second region surrounds the spacer (Fig 2A or 39).
Reclaim 8, Chu discloses that a glass layer 13 formed in a periphery of the plurality of semiconductor light-emitting devices 11 and disposed on the substrate 19, wherein the spacer 
Reclaim, 9, Chu discloses that a part of the second region is disposed on the glass layer 13 (Fig 2A or 39).
Regarding claim 11, Chu discloses that a lamp device, comprising:
a plurality of semiconductor light-emitting devices 11 disposed on a substrate 19;
a light transmitting layer Isolation layer disposed between the plurality of semiconductor light-emitting devices 11, the light transmitting layer having a first portion that contacts the plurality of semiconductor light-emitting devices 11 and a second portion that is spaced from the plurality of semiconductor light-emitting devices 12; and
a spacer 18 interposed between the substrate 19 and the light transmitting layer (Isolation layer).
Reclaim 12, Chu discloses that a space 18 located between the second portion and the plurality of semiconductor light-emitting devices 11 (Fig. 2A & 39).
Reclaim 13, Chu discloses that a glass layer 13 extending on a surface of the substrate, wherein the spacer protrudes from the glass layer (Fig. 2A & 39).
Reclaim 14, Chu discloses that the space (inner portion of spacer) is located between the spacer 18 and the plurality of semiconductor light-emitting devices 11.
Reclaim 15, Chu discloses that the spacer is located between the space and the light transmitting layer (Fig. 39).
Reclaim 16. , Chu discloses that an air gap (inner portion of  element 18) disposed between each semiconductor light-emitting device and the spacer.

Reclaim 18, Chu discloses that a wiring electrode 14 disposed on the substrate 19; and
a metal solder layer 16/15 disposed between the wiring electrode and each semiconductor light-emitting device, wherein the air gap 18 is disposed on the wiring electrode and surrounds a periphery of the metal solder layer (Fig. 39).
Reclaim 19, Chu discloses that each of the plurality of semiconductor light-emitting devices is entirely surrounded by the light transmitting layer, and wherein the air gap surrounds the metal solder layer (Fig. 39).
Reclaim 20, Chu discloses that a portion of the plurality of the semiconductor light-emitting devices is exposed to the air gap (Fig. 39).
Allowable Subject Matter
Claim 10 is allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - forming a coating layer by spin coating a glass-based resin on the substrate;
curing the coating layer;

etching a portion of the flat layer to form an upper electrode, wherein the transferring of the plurality of semiconductor light-emitting devices onto the wiring electrode is performed to form a space between the chip guide and the substrate, and wherein the forming of the coating layer is performed to form the coating layer in the space so as to form an air gap.” with combination of other claim limitations in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SU C KIM/             Primary Examiner, Art Unit 2899